On Rehearing.
The Grissett case (Supreme Court), cited supra, is complete authority sustaining the admissibility of the photographs depicting the wounds on Fryer's body. A comparative study of the records in the two cases reveals that, as to this particular question, they bear a marked similarity. Both cases were tried before the same court (Pike Circuit). The photographs were taken at the same undertaking parlor, under substantially identical circumstances, by a qualified official of the State Toxicological Department. In each case the predicative and identifying evidence, proffered at the respective trials to support the introduction of the photographs, was substantially the same. The rulings of the Supreme Court in the Grissett case control (Code 1940, Title 13, § 95), and further treatment of the subject would be superfluous.
The contention that error prevailed in the overruling by the trial court of the motion for a new trial is unsustainable. There was ample evidence (the credibility of which was for the jury) to sustain the verdict returned. And, as observed in our original opinion, evidence on the question of justification was in strict conflict. In the light of the well-known presumption to be accorded the ruling of the trial court on such motions, we must, upon review here, affirm the correctness of that ruling in the case at bar.
Rehearing denied. *Page 27